United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
                                                                April 24, 2003
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                Charles R. Fulbruge III
                                                                    Clerk


                              No. 02-40714
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

SAMUEL PASQUAL EDMONDSON,

                                      Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 4:00-CV-356
                       USDC No. 4:96-CR-63-1
                        --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Samuel Pasqual Edmondson, federal prisoner # 05102-010,

appeals the district court’s denial of his 28 U.S.C. § 2255

motion.   He asserts that although Apprendi v. New Jersey, 530

U.S. 466 (2000), was decided after his conviction became final,

it effected a substantive change in criminal law and is

applicable to his case.     Apprendi is not retroactively applicable


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40714
                                -2-

to cases on collateral review.   See United States v. Brown, 305

F.3d 304, 305-09 (5th Cir. 2002), petition for cert. filed (U.S.

Feb. 3, 2003)(No. 02-9606).   The argument is foreclosed by the

law of this circuit.   Brown, 305 F.3d at 305-09.   The judgment of

the district court is therefore AFFIRMED.